Citation Nr: 1752542	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral shoulder pain.

3.  Entitlement to service connection for a low back pain.

4.  Entitlement to service connection for residuals of a right side pain.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1953 to January 1956.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a hearing before a Veterans Law Judge and was initially scheduled for one in June 2016, which he postponed.  He was rescheduled for a videoconference hearing, to be held in September 2017, but failed to report.  He has not provided an explanation for his failure to report and has not since requested to reschedule the hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, further development is necessary.  

The Veteran seeks service connection for bilateral knee disability, bilateral shoulder pain, low back pain, and right side pain, resulting from multiple jumps as a paratrooper during active service.  On his VA Form 9, he asserted that he began to experience joint pains during service, which have continued until the present.

The National Personnel Records Center reported that the Veteran's service records may have been destroyed in a fire.  In situations such as when service treatment records can no longer be obtained, the VA has a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not been afforded a VA examination for these conditions.  Considering the state of the record and the Veteran's contentions, he should be afforded a VA examination to assess whether his claimed disabilities are related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 C.F.R. § 3.159(a)(1) (2017).

The Veteran stated he was treated at the Baton Rouge Outpatient Clinic (OPC) and other nearby VA medical centers (VAMC).  As these records are deemed relevant to the issue on appeal, they should be obtained upon remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Further, information gleaned from available CAPRI records indicates that the Veteran's lower back was treated by The Neuromedical Center Clinic from December 2013 to January 2014.  Records from this facility are not associated with the claims folder.  On remand, these should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional private providers that have treated him for his bilateral knee, bilateral shoulder, lower back, and right side disabilities.  After securing the necessary medical releases, request any non-duplicative treatment records from those providers, to include records from The Neuromedical Center Clinic in Baton Rouge, Louisiana, from December 2013 or thereafter.  If any identified records cannot be obtained, the Veteran should be notified, so that he can make an attempt to obtain the records on his own behalf.

2.  Obtain and attach any outstanding VA medical center treatment records, including those related to primary care treatment at the Baton Rouge OPC, and other nearby VA medical centers.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of complaints and/or treatment claimed disabilities during and since active service.  Provide an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his bilateral knee disability, bilateral shoulder pain, lower back pain, and right side pain.  The claims folder should be reviewed by the examiner and all appropriate testing conducted.

a) The examiner is asked to identify all back, shoulder, knee, and right side disabilities found present.

b) For each diagnosis rendered, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had onset during, or is otherwise related to the Veteran's military service.  If arthritis is diagnosed, the examiner should indicate whether it is at least as likely as not arthritis manifested to a compensable degree within a year of service discharge.

A clear rationale must be provided for each opinion.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

5.  After completing the above development, and any other development deemed necessary, readjudicate the claims.  If any of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




